PER CURIAM.
An insurance benefit certificate which had been payable to appellee as beneficiary, was transferred by the assured, so as do make the appellants beneficiaries. Upon the assured’s death, the money was paid into court, and the old and the new beneficiaries were caused to interplead. The court below set aside the transfer, upon the ground that the insured was mentally incompetent and was unduly influenced. Appellants now' insist that the burden of proof rested strongly on appellee and was not met; but, quite regardless of the burden of proof, the record creates no such belief of error by the trial court, who saw and heard many of the witnesses, as will justify a reversal. The decree is affirmed.